Citation Nr: 0533902	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for Graves' disease.

2.  Entitlement to an initial disability rating greater than 
10 percent for pelvic adhesive disease.

3.  Entitlement to an initial compensable disability rating 
for cervical strain.

4.  Entitlement to an initial compensable disability rating 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1992 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded the case to the RO for additional 
development in March 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Review of the claims folder reveals that the RO took action 
to complete the additional development requested in the March 
2001 Board remand.  However, that development apparently was 
not completed, and a supplemental statement of the case was 
not prepared, before the case was returned to the Board.  The 
Board notes that the appeal certification worksheet and VA 
Form 8, Certification of Appeal, in the claims folder 
concerns the appeal of a different veteran.  Thus, it appears 
that the claims folder was mistakenly returned to the Board.  
It must be remanded to the RO for completion of the requested 
development and readjudication of the appeal.   

The VA apologies to the veteran for the delay in this case. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
additional action necessary to complete 
the development requested in the March 
2001 Board remand.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

